ORDER
PER CURIAM.
This matter comes to this Court on Petition for Review filed on behalf of petitioners and on Counter-Petition for Review filed on behalf of the respondents. The two petitions seek review of certain actions taken by the circuit judges and associate circuit judges of the Twenty-first Judicial Circuit at the en banc meeting held April 8, 1985, primarily relating to the adoption of local court rules, following our decision in Gregory v. Corrigan, 685 S.W.2d 840 (Mo. banc 1985).
At the April 8, 1985 en banc meeting, a majority of the circuit judges, i.e., the petitioners, voted to adopt certain local court rules. The local rules then adopted provide for, inter alia, a planning committee with administrative powers including the power to set aside administrative orders of the presiding judge. Subsequent to the adoption of those rules, the respondent circuit judges together with all of the associate circuit judges voted to reconsider and table the local rules adopted by petitioners.
The issues raised in the Petition for Review and Counter-Petition for Review concern the validity of the local court rules adopted by the majority of the circuit judges and subsequently reconsidered and tabled by the respondent circuit judges voting with the associate circuit judges. The respondents also urge that the local court rules impinge upon the administrative authority of the presiding judge and were not properly published or filed, citing Mo. Const. art. V, § 5 and § 478.245, RSMo 1978.
It is ordered and adjudged:
(1) The rules adopted April 8, 1985, and Presiding Judge Campbell’s memorandum orders of April 9 and April 19, 1985, are declared null and void. The presiding judge of the circuit court shall be its chief administrative officer — subject to the supervisory authority of the circuit judges but not subject to the supervisory authority *870of the associate judges and not subject to the supervisory authority of a person or committee designated by the circuit judges.
(2) The publication requirement of Mo. Const, art. V, § 5 is not applicable to rules promulgated by the circuit judges.
(3) All orders heretofore or hereafter issued by Presiding Judge Campbell are subject to the supervisory authority of the circuit judges by appeal to the circuit judges.
The circuit judges shall promulgate local rules, consistent with this order, as soon as expedient.
All concur.